DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a target object’s" in line 7.  There is antecedent basis for “a target object” in the claim. It is unclear if it the same or different “a target object”.
Claim 2 recites the limitation "a corresponding radar point cluster" in line 2.  There is antecedent basis for "a corresponding radar point cluster" in the claim. It is unclear if it the same or different "a corresponding radar point cluster".
Claim 2 recites the limitation "the velocity of the center of mass" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 10 the terms in the equation are not properly defined. “z” and “the z-th pixel” are not in equation. From the previous set of claims it should be the “I” and “the i-th pixel”. Xf and Ef are also not in the equation. It appears from the previous set of claims to be Xif and Eif.
With respect to claim 10, the equation appear to have been smeared in the new set of claims and needs to be resubmitted.
Claim 11 recites the limitation "a target object’s" in line 8.  There is antecedent basis for “a target object” in the claim. It is unclear if it the same or different “a target object”.
Claim 12 recites the limitation "a target object’s" in line 9.  There is antecedent basis for “a target object” in the claim. It is unclear if it the same or different “a target object”.
Claims 3-9 are rejected because the depend upon rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170248693) in view of Maleki et al (US 20190154835).
With respect to claim 1, 11, and 12, Kim teaches method of object detection in a scene based on lidar data (para 55, “ The Lidar sensor 120 outputs a location (i.e., Lidar dot data Di) and a velocity of the obstacle”) and radar data of the scene (para 54, “The Radar sensor 110 outputs a location (i.e., Radar dot data Da),”, the method comprising:
transforming the lidar data and the radar data to a common coordinate system (para 70, “the controller 130 clusters Lidar dot data and Radar dot data as described above, clusters C1 and C2 including both Lidar dot data and Radar dot data respectively corresponding to a plurality of obstacles”);
extracting different radar point clusters from the radar data (para 109, “One or more Radar dots Da may also be clustered as they match each cluster.”);
extracting different lidar point clusters from the lidar data (para 72, “a plurality of clusters of Lidar dots may be created according to distance between the Lidar dots”) and associating each lidar point cluster with a target object (para 47, “Lidar sensor 120 refers to a sensing device to monitor a distance from an object, a direction, an altitude, and a velocity of the object“),
comparing the estimated target object’s velocity with velocity information of a corresponding radar point cluster to identify corresponding radar and lidar point clusters (para 56, “the controller 130 estimates an outline or velocity of the obstacle based on the Radar dot data and Lidar dot data.”).
With respect to claim 1, Kim does not teach estimating a target object’s velocity based on the movement of the respective lidar point cluster between consecutive lidar images. Maleki teaches estimating a target object’s velocity based on the movement of the respective lidar point cluster between consecutive lidar images (para 149, “ a change in the relative speed between the object and the lidar 20A is calculated from the position and frame rate of the object in a plurality of consecutive frames of the distance image”). It would have been obvious to modify Kim to include estimating a target object’s velocity based on the movement of the respective lidar point cluster between consecutive lidar images because it is merely a substitution of a well-known method to measure velocity with lidar of Kim with the method to determine velocity of Maleki to yield a predictable radar/lidar object detection sensor.
With respect to claim 3, Kim teaches detecting an object if a difference between the velocities of corresponding lidar and radar point clusters is below a predefined threshold (para 80, “the controller 130 may calculate a resultant value according to f=αD.sub.d+(1−α)D.sub.v  and select a cluster having a lowest resultant value and para 81-85).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Maleki as applied to claim 1 above, and further in view of Hartmann et al (US 20140303845).
With respect to claim 2, Hartmann teaches comparing the estimated target object’s velocity with velocity information of a corresponding radar point cluster comprises comparing the velocity of the center of mass of a lidar point cluster with a velocity of the center of mass of a radar point cluster (para 39, “the center of object O or the center of the detected points of the object may be selected as a reference point. In contrast to a radar sensor (Doppler effect), the LIDAR surroundings sensor 2 cannot directly measure the velocities of the detected points and thus the velocities of the detected object”). It would have been obvious to modify Kim in view of Maleki to include comparing the estimated target object’s velocity with velocity information of a corresponding radar point cluster comprises comparing the velocity of the center of mass of a lidar point cluster with a velocity of the center of mass of a radar point cluster because it is merely a substitution of a well-known method to determine if radar clusters and lidar clusters are the same object of Kim with the method to determine if radar clusters and lidar clusters are the same object of Hartmann to yield a predictable radar/lidar object detection sensor.
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Maleki as applied to claim 1 above, and further in view of Mou (US 20170371348).
With respect to claim 4, Mou teaches providing a camera data of the scene; projecting the lidar data onto the camera data to generate projected lidar data (para 57, “he transformation parameter values may then be utilized to project lidar data from the scan of the camera field of view onto the image data (e.g., by converting lidar point cloud data points to pixel locations in the image reference frame) to assign depths, distances, or other dimensional characteristics to the selected image”); encoding the projected lidar data to multi-channel information to generate encoded projected lidar data (para 57, “converting lidar point cloud data points to pixel locations in the image reference frame) to assign depths, distances, or other dimensional characteristics to the selected image,”); and feeding the camera data and the encoded projected lidar data into one or more convolutional neural networks configured to detect or classify objects in the scene based on the camera data and the encoded projected lidar data (para 73, “a convolutional neural network or other image classification algorithm to classify or otherwise characterize the object at that location relative“). It would have been obvious to modify Kim in view of Maleki to include providing a camera data of the scene; projecting the lidar data onto the camera data to generate projected lidar data, encoding the projected lidar data to multi-channel information to generate encoded projected lidar data and feeding the camera data and the encoded projected lidar data into one or more convolutional neural networks configured to detect or classify objects in the scene based on the camera data and the encoded projected lidar data because it is merely a substitution of a well-known method to combine the radar and lidar sensor data of Kim with the method to combine the radar and lidar sensor data of Mou to yield a predictable radar/lidar sensor.
With respect to claim 5, Mou teaches feeding the camera data and the encoded projected lidar data into at least one common convolutional layer of a convolutional neural network to learn image features (e.g., by converting lidar point cloud data points to pixel locations in the image reference frame) to assign depths, distances, or other dimensional characteristics to the selected image”); and feeding the learned image features into at least one fully connected layer of the convolutional neural network to detect or classify objects in the scene (para 73, “a convolutional neural network or other image classification algorithm to classify or otherwise characterize the object at that location relative“). It would have been obvious to modify Kim in view of Maleki to include feeding the camera data and the encoded projected lidar data into at least one common convolutional layer of a convolutional neural network to learn image features and feeding the learned image features into at least one fully connected layer of the convolutional neural network to detect or classify objects in the scene because it is merely a substitution of a well-known method to combine the radar and lidar sensor data of Kim with the method to combine the radar and lidar sensor data of Mou to yield a predictable radar/lidar sensor.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Maleki in view of Mou as applied to claim 4 above, and further in view of Zott et al (US 20090213694).
With respect to claim 6, Zott teaches feeding the camera data and the encoded projected lidar data into respective separate convolutional neural networks to learn separate features; joining the learned separate features (para 29, “features which are obtained from the sensor signal are utilized for the classification”); and feeding the joined features into a common convolutional neural network to detect or classify objects in the scene (para 18,  Different algorithms may be used for the evaluation. For example, the individual features are used separately as classifiers, and their results are logically combined. Moreover, LDA methods, neural networks, support vector machines (SVM) or the like may also be used”). It would have been obvious to modify Kim in view of Maleki in view of Mou to include feeding the camera data and the encoded projected lidar data into respective separate convolutional neural networks to learn separate features; joining the learned separate features and feeding the joined features into a common convolutional neural network to detect or classify objects in the scene because it is merely a substitution of a well-known method to combine the radar and lidar sensor data of Kim with the method to combine the radar and lidar sensor data of Zott to yield a predictable radar/lidar sensor.
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Maleki in view of Mou as applied to claim 4 above, and further in view of Sharma et al (US 20170032222).
With respect to claim 7, Sharma teaches encoding the projected lidar data comprises encoding respective depth values into three- channel color information to generate the encoded projected lidar data (para 42, “the depth images 204 may be encoded with three distinct channels at each image pixel. These channels include horizontal disparity (H), height above ground (H), and the angle the pixel's local surface normal makes with the inferred gravity direction (A).”). It would have been obvious to modify Kim in view of Maleki in view of Mou to include encoding the projected lidar data comprises encoding respective depth values into three- channel color information to generate the encoded projected lidar data because it is merely a substitution of encoding the lidar data of Kim with the process of encoding the lidar data of Sharma to yield a predictable radar/lidar sensor.
With respect to claim 8, Sharma teaches encoding the projected lidar data comprises encoding respective depth values into three channels comprising horizontal disparity, height above ground, and angle to gravity to generate the encoded projected lidar data (para 42, “the depth images 204 may be encoded with three distinct channels at each image pixel. These channels include horizontal disparity (H), height above ground (H), and the angle the pixel's local surface normal makes with the inferred gravity direction (A).”). It would have been obvious to modify Kim in view of Maleki in view of Mou to include encoding the projected lidar data comprises encoding respective depth values into three channels comprising horizontal disparity, height above ground, and angle to gravity to generate the encoded projected lidar data because it is merely a substitution of encoding the lidar data of Kim with the process of encoding the lidar data of Sharma to yield a predictable radar/lidar sensor.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Maleki in view of Mou as applied to claim 4 above, and further in view of Chang et al (US 20160110878).
With respect to claim 9, Chang teaches projecting the lidar data onto the camera data comprises generating a transformation matrix comprising a rotation and translation portion for transforming a coordinate system of the lidar data onto a coordinate system of the camera data (para 115, “purpose of Active Depth Sensor to Camera calibration is to find the relative transformation (rotation R and translation t) between the active depth sensor and the camera. The calibration procedure of this step may be very similar to that of mirror calibration”). It would have been obvious to modify Kim in view of Maleki in view of Mou to include projecting the lidar data onto the camera data comprises generating a transformation matrix comprising a rotation and translation portion for transforming a coordinate system of the lidar data onto a coordinate system of the camera data because it is merely a substitution of a well known the method to transform lidar data of Kim with the method to transform lidar data of Chang to yield a predictable radar/lidar sensor.
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648